A0245B (Rev. 11/16) Judgment in a Criininal Case
Slieet 1 l

 

UNiTED STATES DISTRICT CoURT

Western Disti‘ic_t of Washington

UNITED STATES OF AN[ERICA l - JUDGMENT ]N A CRIMINAL CASE
v' .
Fabel Cortes-.Teronimo - Case Number: 2:18CR00177JI_.R-001
USM Number: 10106-(}08
Corey Endo

 

Defendant’s Attoi'n¢y . `
THE DEFENDANT:

pleaded guilty to count(s) 1 of the Information
|:| pleaded nolo contendere to count(s)

 

Which Was accepted by the court.
|:l Was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense` n Offeiise Ended Coun't
8 U,S.C. § 1326(a) _ 7 Illegal Reentry After Depo'rtation ' 07/02/2018 1

The defendant is sentenced as provided in pages 2 through 4 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1934.

 

|:| The defendant has been found not guilty o'n_cou.nt(s)
|:| Count(s) |I is |:| are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States_ attorney for thi_s district Withi_n 30 days of any change of name, residence,
or mailing address until all iines, restitution, costs, and_ special assessments imposed by this judgment are fully paid, If ordered to pay
restitution, the defendant must notify the court and U_nited States' Attorney of material changes in economic circumstances

Michelle lensen
Assistant _United States Attorney

Nq>.e§ii§e?§\, 2018 mm

. n
Da e of lmpositi ofJudgmentQ,\ ny

Si`gnaturii”.bf Judgc

The Honorab e J ames L. Robart -
United States Distri'ct Judge
Name and Title of Judge

Nov_ember 5, 2018

Date

 

 

A0245B (Rev. ll/ 16) Judgrnent iii a Cr`iininal Case

 

 

- Sheet 2 _ ]mprisonment

Judgment - Page 2 of 4

j DEFENDANT: Fabel Cortes-Jeronimo

CASE NUMBER: 2:18CR00177JLR-00]
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

\’L. N\oa'e?\§ , w|sO 'a»i>ea\u¢;e\> scheme re Faccpw

1

|:| The court makes the following recommendations to the Bureau of Prisons: 7

H

The defendant is remanded to the custody of the United States Marshal.

[]' The defendant shall surrender to the United‘S`tates Marshal for this district:

 

l:| at |:| a.m. I:| p.m. on

l:i as notified by the United States Marshal. _
|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:| before 2 p.m. on

|:l as notified by the United States Marshal.

l:|' as notified by the Probation or P`retrial Services Office.

 

 

 

 

 

' RETURN ,
' l Ihave executed this judgment as follows:
/'
Defeiidant delivered on to
at , With a certified copy of this judgment
curran srArss MARSHAL
, By

 

DEPUTY UN`ITED STATES MARSHAL

 

1

A0245B (Rev. ll/ 16) Judgrneiit in a-Criniinal Case
Sheet 5 - Criminal Moiieta£y Penalties

 

 

 

1 Judgment - Page 3 of` 4
DEFENDANT: Fab el Cortes~Jeroniino

CASE NUMBER: 2:18CR001?’7J'LR-001
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessrnent JVTA Assessment* Ii`ine - Restitution
TOTALS $ 100 N/A Waived N/A
I:| The determination of restitution is deferred until . An Amended Judgmentia a Criminal Cczse (AO 245@

_Will be entered after such determination.
|:| The defendant must make restitution (includi'ng community restitution) to the following payees in the amount listed below.
lIf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise 1n the priority order or percentage payment column belcw. I-Iowever, pursuant to 18 U S C. § 3664(i), all nonfederal
victims must be paid before the United States 1s paid

 

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
_ iToTALs ' _ s 0.00 s 0.00`

l:l Restitution amount ordered pi.u'suant to plea agreement $

 

|:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1]. All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g)._

ll The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:| the interest requirement is waived for the |:l fine l:| . restitution
I:I the interest requirement for the [l fine |:| restitution'is modified as follows:

The court finds the defendant is financially unable and is unlikely to. become able to pay a fine and, accordingly, the imposition
of a fine is Waived. .

* Justice for Victims of Trafficlcing Act of2015, Pub. L. No. 114~22.
** Findings for the total amount of losses are required under Chapters 109A, 110 110A, and 113A of Title 18 for
offenses committed on or after September 13 1994, but before April 23 1996.

 

A0245B (Rev. ll-/ 16) Judginent iii a Cr`i_ininal Case
Sheet 6 ~ Sehedu[e of Paymeiits

Judgnient _ Page 4 of 4

 

DEFENDANT: Fabel CorteS-Jeronimo
CASE NUMBER: 2:18CR00177]LR-001 `

SCHEI)ULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period cf imprisonment no less than 25 % of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance With the Iiirnate Financial Responsibility Program.

|:l Diiring the period of supervised release, in monthly installments amounting to not less than 10% of the defendant's gross
monthly household income, to commence 30 days after release from imprisonment

l:| During the period of probation, in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established vvhenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attomey's Office of any
material_change in the defendant’s financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered oth.erwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the.period of imprisonment All criminal monetary penalties, except those payments made through
the Fede'ral Bureau of Prisons’ Inrnate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the Cl-erk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Slieet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:| Joint and Several-

Defendant and Co-Defendant Names and Case Numbers (inclndi'ng defendaarnamber), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost ofprosecution.
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United 'States:

Paymcnts shall be applied in the following order: (1) -assessinent, (2) restitution piincipal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) IVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

